Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of August 23, 2010, by and between BANK OF THE WEST (the “Bank”) and
VOLCOM, INC. (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of July 20, 2006, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Extension of Expiration Date. The Expiration Date provided for in
Section 1.1.14 of the Agreement shall be extended to August 31, 2012.

 

2. Additional Provision for Certain Defined Terms. A new Section 1.1.39 is added
to the Agreement which reads as follows:

 

  1.1.39 “Expiration Date of the Foreign Exchange Facility”: shall mean
August 31, 2012, or the date of termination of the Bank’s commitment to lend
under this Agreement pursuant to Section 7, whichever shall occur first.

 

3. Modification of the Foreign Exchange Facility. All references to “Expiration
Date” set forth in Section 2.3 of the Agreement are hereby changed to be
“Expiration Date of the Foreign Exchange Facility”.

 

4. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement.

 

5. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

6. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST       VOLCOM, INC. BY:  

/s/ Cecile Segovia

    BY:  

/s/ Richard R. Woolcott

NAME:   Cecile Segovia, Vice President     NAME:   Richard R. Woolcott, CEO    
  BY:  

/s/ Douglas P. Collier

      NAME:   Douglas P. Collier, CFO and Secretary       ADDRESS:      

1740 Monrovia Avenue

Costa Mesa, CA 92627



--------------------------------------------------------------------------------

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of August 23, 2010, by and between BANK OF THE WEST (the “Bank”) and
VOLCOM INTERNATIONAL SARL (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of November 9, 2006, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Extension of Expiration Date. The Expiration Date provided for in
Section 1.1.7 of the Agreement shall be extended to August 31, 2012.

 

2. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement.

 

3. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

4. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     VOLCOM INTERNATIONAL SARL BY:  

/s/ Cecile Segovia

    By:   VOLCOM, INC. NAME:   Cecile Segovia, Vice President               BY:
 

/s/ Richard R. Woolcott

        Name:   Richard R. Woolcott, CEO         By:  

/s/ Douglas Collier

        Name:   Douglas Collier, CFO and Secretary       ADDRESS:         1740
Monrovia Avenue         Costa Mesa, CA 92627



--------------------------------------------------------------------------------

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of August 23, 2010, by and between BANK OF THE WEST (the “Bank”) and
VOLCOM SAS (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of November 9, 2006, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Extension of Expiration Date. The Expiration Date provided for in
Section 1.1.7 of the Agreement shall be extended to August 31, 2012.

 

2. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement.

 

3. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

4. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     VOLCOM SAS BY:  

/s/ Cecile Segovia

    BY:   VOLCOM, INC. NAME:   Cecile Segovia, Vice President                
By:  

/s/ Richard R. Woolcott

        Name:   Richard R. Woolcott, CEO         By:  

/s/ Douglas Collier

        Name:   Douglas Collier, CFO and Secretary       ADDRESS:         1740
Monrovia Avenue         Costa Mesa, CA 92627